453 F.2d 417
Carl R. ROBINSON, Plaintiff-Appellant,v.MERRILL LYNCH, PIERCE, FENNER & SMITH, INC., Defendants-Appellees.
No. 71-2409 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1972.

George S. Brown, Birmingham, Ala., for plaintiff-appellant.
N. Lee Cooper, Birmingham, Ala., for defendants-appellees; Cabaniss, Johnston, Gardner & Clark, Birmingham, Ala., of counsel.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The plaintiff-appellant, a practicing physician and attorney, brought this diversity action against his former stockbroker, Merrill Lynch, for substantial losses claimed to have been sustained by him in trading in commodity futures (pork bellies and hogs) because the broker negligently failed to pass on to him pertinent market information in the broker's hands.  Merrill Lynch counterclaimed for brokerage commissions.  Following a non-jury trial the district court entered judgment against Dr. Robinson on his claim and in favor of Merrill Lynch as to its counter-claim.1  This appeal timely followed.


2
Our review of the record, the briefs of counsel and relevant legal authorities leaves us unpersuaded that the trial court committed error in any of the particulars asserted on appeal.  The judgment below is in all respects


3
Affirmed.



*
 Rule 18, 5 Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 The district court's memorandum opinion is reported as Robinson v. Merrill Lynch, Pierce, Fenner & Smith, Inc., N.D.Ala.1971, 337 F. Supp. 107